Pyxis Tankers Announces Date for the Release of Second Quarter 2016 Results and Related Conference Call and Webcast MAROUSSI, GREECE – August 12, 2016 – Pyxis Tankers Inc. (NASDAQ Cap Mkts: PXS), an emerging growth pure play product tanker company, today announced the following: Date of Earnings Release. We will issue our unaudited results for the three and six months ended June 30, 2016 after the market closes in New York on Tuesday, August 16, 2016. We will host a conference call to discuss the results at 4.30 pm Eastern Time that same day. Conference Call Details: Participants should dial into the call 10 minutes prior to the scheduled time using the following dial-in numbers: U.S. Toll Free+1 (877) 201-0168 U.S. Toll / International+1 (647) 788-4901
